Citation Nr: 1707089	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  08-32 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether the character of the Veteran's discharge from military service constitutes a bar to VA compensation for the period of service from February 6, 2002, to August 5, 2002. 

2. Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.D. 



ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran had honorable active service from August 1995 to August 1999 and August 2000 to June 2001.  His service from February 6, 2002, to August 5, 2002, resulted in a discharge under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two separate decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  An Administrative Decision dated in January 2008 determined that the Veteran's service for the period of February 6, 2002, to August 5, 2002, must be dishonorable for VA purposes.  A rating decision dated in August 2008 denied the Veteran's claim for service connection for PTSD.

In January 2011, the Veteran testified at a personal hearing held before a Veterans Law Judge.  A transcript of that hearing is of record.  The Veterans Law Judge who conducted the hearing is now retired.  The Veteran was provided appropriate notice in a January 2017 letter, where the Veteran was offered the opportunity to testify at another hearing.  The letter informed the Veteran that if he did not respond within 30 days the Board would conclude that he did not want another hearing and proceed accordingly.  To date the Veteran has not provided a response to the January 2017 letter, and as such, the Board may proceed with the appeal.  

This appeal was previously before the Board in December 2015.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claims are not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim pertaining to the character of his discharge for the period of service from February 6, 2002, to August 5, 2002, was remanded by the Board in December 2015 in order to obtain an addendum opinion from the August 2014 VA examiner.  In response to the December 2015 Board remand a January 2016 addendum opinion was obtained. 

The VA examiner concluded that it was less likely than not that the Veteran was insane at the time he attacked his wife and others in February 2002.  The examiner explained that the evidence of record to include a February 1997 medical record and mental health evaluations from 1997 through 2014 did not suggest that the Veteran was insane.  The examiner added that there was no data that suggested the Veteran suffered from any psychiatric disability prior to his criminal act, noting that on the contrary the Veteran had been previously socially responsible.  The examiner stated that the Veteran's behavior following the criminal act such as remaining at the crime scene and exhibiting remorse show that he was cognizant of his actions.  Therefore, the examiner concluded that the Veteran did not meet the criteria for the definition of insanity.  

The Board finds the January 2016 addendum opinion provided by the August 2014 VA examiner to be inadequate.  The examiner noted the February 1997 service treatment record (STR) noting the Veteran was under stress due to relationship problems with his wife.  At that time the Veteran was diagnosed with adjustment disorder with anxiety and it was recommended that his access to weapons be restricted for thirty days.  While the examiner noted this STR did not suggest the Veteran was insane he did not provide a rationale for this conclusion.  Moreover, this STR noting a diagnosis of adjustment disorder contradicts the examiner's conclusion that there was no evidence the Veteran "suffered from any psychiatric condition prior to the criminal acts."  Moreover, the examiner did not address the Veteran's treatment records from his period of incarceration noting a diagnosis of dissociative amnesia.  See, June 2002 Veteran statement and Department of Corrections treatment records from June 2008 and July 2008.  Thus, as the January 2016 addendum opinion is inadequate a new one must be obtained on remand.  

The August 2014 VA examiner also provided a January 2016 addendum opinion in connection with the Veteran's claim for entitlement to service connection for PTSD.  The examiner concluded that it was less likely than not that any diagnosed psychiatric disorder, including PTSD, had its onset during the Veteran's periods of honorable active service.  The examiner provided a rationale indicating the Veteran's reported stressors and concluded "Based on recent examination findings, this traumatic event associated with no subsequent symptoms and no combat related [sic]." The examiner noted that the Veteran's stressors were not severe enough to substantiate the occurrence of PTSD symptoms.  The examiner noted a July 2011 VA examiner found that the Veteran reported no traumatic events occurred while in Albania "suggesting there is less likelihood of having traumatic events for the Veteran to substantiate occurrence of current mental diagnoses including PTSD."    The examiner added "The other reported stressors as noted in the evidences reviewed were also considered and they are less likely to be related to the current mental symptoms occurrence in my opinion."  Thus, the examiner concluded that the Veteran's PTSD and major depressive disorder were more likely related to the attack on his wife in February 2002 than his period of honorable active service.

The Board finds the January 2016 addendum opinion provided by the August 2014 VA examiner to be inadequate.  The addendum opinion does not contain an adequate rationale.  The examiner failed to explain why he found the Veteran's reported stressors were not severe enough to substantiate the occurrence of PTSD during his periods of honorable service.  Moreover, the examiner provided a statement indicating that he reviewed the "other reported stressors as noted in the evidences" but failed to specifically state what other reported stressors he was referring to, therefore, it is impossible to know if all of the Veteran's reported stressors were considered by the examiner.  Moreover, the December 2015 Board remand explicitly advised the examiner that the Veteran was competent to report his symptomatology history and if the examiner rejected the Veteran's reports he was to provide a reason for doing so.  The examiner was also advised that the absence of evidence of treatment for a particular psychiatric disorder in the Veteran's STRs could not, alone, serve as the basis for a negative opinion.  However, the examiner seemingly impermissibly rejected the Veteran's reports of symptomatology pertaining to his active service in Albania.  Specifically, the examiner noted the Veteran had reported no traumatic events occurred in Albania when concluding that "there is less likelihood of having traumatic events for the Veteran to substantiate occurrence of current mental diagnoses including PTSD."  Moreover, the examiner did not address the February 1997 STR noting the Veteran had a diagnosis of adjustment disorder or his treatment records from the time of his incarceration noting a nexus between his active service and PTSD.  See, February 2005, August 2006, December 2007, and June 2008 Department of Corrections treatment records.  Therefore, an adequate addendum opinion must be obtained on remand.   

Additionally, it appears the Veteran continues to receive treatment at a VA medical center.  However, the Veteran's claims file only contains treatment records dated up to September 2014.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include any dated after September 2014.  

2.  After completion of the above the AOJ shall return the claims file to the examiner that completed the August 2014 VA examination.  The entire claims file must be provided and reviewed in conjunction with formulating an opinion.  

Based on the examination and review of the record, the examiner should address the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran was insane at the time he attacked his wife and others in February 2002. 

The examiner should consider and discuss the following: 

(i)  The February 1997 STR noting the Veteran had a diagnosis of adjustment disorder with anxiety and recommending his access to weapons be restricted for 30 days; 

(ii)  The Veteran's June 2002 statement indicating he had been diagnosed with dissociative amnesia; 

(iii)  June 2008 Department of Corrections treatment record noting the Veteran had a history of explosive blackouts and memory loss and diagnosed the Veteran with dissociative amnesia with intermittent explosive disorder; and 

(iv)  July 2008 Department of Corrections treatment record noting the Veteran had a diagnosis of PTSD and intermittent explosive disorder with amnesia.  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that that any currently diagnosed psychiatric disorder, including PTSD, had its onset during the Veteran's periods of honorable active service (August 1995 to August 1999 and August 2000 to June 2001)?  

The examiner should consider and discuss the following: 

(i)  The Veteran's asserted stressor that were said to arise from his 1998 tour of duty in Tirana, Albania; 

(ii)  The Veteran's stressors as reported on his Statement in Support of Claim for Service Connection for PTSD; 

(iii)  The February 1997 STR noting the Veteran had a diagnosis of adjustment disorder with anxiety and recommending his access to weapons be restricted for 30 days; and 

(iv)  The Veteran's Department of Corrections treatment records from February 2005, August 2006, December 2007, and June 2008 which associate his PTSD with his active service.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the August 2014 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



